[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
A reasonable construction of the stipulated judgment of October 14, 1997 is that the defendants were obligated to pay the plaintiff $437.00 a month, of which $350.00 was ascribed to use and occupancy and $87.00 toward the arrearage of $1,050. Therefore, in the five months between November, 1997 and March, 1998, inclusive, the defendants should have paid to the plaintiff $2,185.00, of which $435.00 would have been ascribable to the arrearage. They have paid only $1,587.00, including only $150.00 in February and $300.00 in March. That is less than what they should have paid with respect to use and occupancy alone. While CT Page 2804 the Rent Bank paid the plaintiff $963.00 during this time, the uncontroverted evidence is that those monies were for the defendants' arrearage only. The defendants have failed to comply with the stipulated judgment. For this reason, the request for execution is granted and the defendants' objection is overruled. Since the uncontroverted evidence is that the plaintiff misrepresented his intentions when the defendant Ford paid him $300.00 in March, 1998, execution, sua sponte, is stayed until March 26, 1998.
Bruce L. LevinJudge of the Superior Court